 

Exhibit 10.7

 

EXECUTION VERSION

 

AMENDED AND RESTATED LICENSE AGREEMENT

 

THIS AMENDED AND RESTATED LICENSE AGREEMENT (the “Agreement”), dated as of
November 12, 2015 and effective as of the Effective Date (as defined below), is
made and entered into by and between Thomson Reuters (Markets) LLC (f/k/a
Reuters America LLC), a Delaware limited liability company having an office at
Three Times Square, New York, NY 10036 (“Licensor”) and GreenHaven Commodity
Services, LLC, a Delaware limited liability company having an office at 245 Park
Avenue, 35th Floor, New York, New York 10136 as of the Effective Date
(“Licensee”).

 

WHEREAS, Licensor compiles, calculates, maintains and owns rights in and to the
Continuous Commodity Index, also known as the CCI (the “Index”) (as well as the
Subindices to that Index, and Total Return and Excess Return, as specified in
Exhibit C), and to the proprietary data contained therein;

 

WHEREAS, Licensor and GreenHaven, LLC entered into that certain License
Agreement, dated as of July 19, 2006 (as amended from time to time and as
assigned by GreenHaven, LLC to Licensee on September 18, 2007, the “Original
License Agreement”), pursuant to which Licensor licensed to Licensee the Index
name (the “Marks”) and the use of the Index in connection with the product(s)
described in Exhibit A hereto (the “Product(s)”); and

 

WHEREAS, Licensor and Licensee desire to amend and restate the Original License
Agreement in its entirety, on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.Grant and Scope of License.

 

(a)          Subject to the terms and conditions of this Agreement, Licensor
hereby grants Licensee a worldwide, non-transferable, exclusive, limited
license, with no right to sublicense (other than as detailed below), (i) to use
the calculated values for the Index, Subindex, Total Return and Excess Returns
specified in Exhibit C as a component of the Product(s) described in Exhibit A
to be created, issued, offered, written and/or sold by Licensee and (ii) to use
and refer to the Marks in connection with the marketing and promotion of such
Product(s), management, administration, listing of the Products (including,
without limitation, the cross-listing of the Products on exchanges and/or
qualifying such Products for promotion/sale outside of those specified on
Exhibit A), and in connection with making such disclosure about the Product(s)
whichever is relevant as Licensee deems necessary or desirable under any
applicable law, rules or regulations, but, in each case, only to the extent
necessary to indicate the Products are based upon the Index and to indicate that
Licensor is the source of the Index and subject to Section 4. It is expressly
agreed and understood by Licensee that no rights to use the Index or the Marks
are granted hereunder other than those specifically described and expressly
granted herein. Licensee may sublicense the right to use and refer to the Marks
as detailed in (ii) above to those who promote, market, maintain, manage and
sell the Products on behalf of Licensee for the sole purpose of enabling such
entities to promote, market, maintain, manage and sell the Products;

 

 

 

  

provided, however, that no such sublicense shall be made except with respect to
the Products and then only to the extent of the rights expressly granted to
Licensee pursuant to this Agreement.

 

(b)          The parties agree that this Agreement does not obligate Licensor to
provide or deliver the Index values and/or related data directly to Licensee and
Licensee shall be required to obtain such Index values and/or related data from
an authorized distributor of such Index values and/or related data.

 

2.Term and Termination.

 

(a)          This Agreement shall commence upon the closing of the transactions
(the “Effective Date”) contemplated by that certain Unit Purchase Agreement, by
and among the Licensee, WisdomTree Investments, Inc. and the other parties
thereto (the “Unit Purchase Agreement”) and shall continue in effect until
December 31, 2020 (“Initial Term”); provided, however, that if the Unit Purchase
Agreement terminates pursuant to its terms and no closing occurs, this Agreement
shall automatically terminate and not become effective and the Original License
Agreement shall continue in full force and effect.

 

(b)          After the Initial Term, this Agreement shall automatically renew
for successive two (2) year periods (each a “Renewal Term”) unless and until (i)
Licensor or Licensee terminates this Agreement at the expiration of the Initial
Term or any Renewal Term by giving at least one hundred eighty (180) days’ prior
written notice to the other parties; provided, however, Licensor only shall be
allowed to provide such notice of termination if the U.S. dollar, or foreign
currency equivalent, invested in the Products based upon the average daily
official closing amount of invested assets as specified in Section 3(b)(iii) of
this Agreement is less than US$500,000,000 for two (2) consecutive calendar
quarters, or (ii) terminated as set forth below.

 

(c)          Licensor shall have the right to terminate this Agreement in the
event of any material breach of this Agreement by Licensee, which breach is not
cured within thirty (30) days following Licensee’s receipt of written notice
from Licensor of such breach.

 

(d)          Licensor shall have the right to terminate this Agreement one
hundred eighty (180) days following the date upon which Licensor provides
written notice to Licensee that Licensor is suspending offering the Index to
licensees in general.

 

3.License Fees and Reporting.

 

(a)          As consideration for the license granted under this Agreement,
Licensee shall pay to Licensor the fees (“License Fees”) calculated as set forth
on Exhibit B hereto. Licensee shall pay the License Fees within ten (10)
business days after the end of the calendar quarter of Licensee’s receipt of
Licensor’s invoice to which the License Fees relate. All amounts shall be paid
in cash and shall be non-refundable. All amounts stated are net of any
withholding taxes, such that the amounts due and payable to Licensor under this
Agreement, after any applicable deduction or withholding for or on account of
any present or future taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed, will not be less than the
amounts set forth on Exhibit B (as applicable in accordance with its terms and
the terms of this Agreement).

 

 2 

 

  

(b)          Licensee shall deliver to Licensor, within ten (10) business days
after each calendar quarter during the Initial Term or the applicable Renewal
Term, a written report, upon which Licensor’s invoice referenced in Section 3(a)
will be based, detailing (i) maximum daily total assets, (ii) minimum daily
total assets, and (iii) average daily official closing amount of total assets,
invested in the Products during the preceding calendar quarter, based upon
business days during which any of the trading venues upon which the Products may
be traded having been open for trading.

 

(c)          Upon reasonable notice and reasonable request, Licensor or its
agents shall have the right to audit on a confidential basis the relevant books
and records of Licensee to confirm the accuracy of any one or more calculations
of License Fees. Licensor shall bear its own costs of any such audit unless it
is determined that Licensor has been underpaid by 5% or more with respect to the
payments being audited, in which case Licensor’s costs of such audit shall be
paid by Licensee.

 

(d)          Licensee shall be responsible for all costs associated with the
receipt of the Index.

 

4.Informational Materials Review.

 

(a)          Licensee shall use its commercially reasonable best efforts to
protect the goodwill and reputation of the Index and of the Marks in connection
with its use of the Marks under this Agreement.

 

(b)          Licensee shall submit to Licensor for its review and approval all
prospectuses, registration statements, advertisements, brochures and promotional
and any other similar informational materials (including documents required to
be filed with governmental or regulatory agencies) relating to the Product(s)
and that in any way use or refer to Licensor or the Index and that are used in
connection with the Products (the “Informational Materials”); provided, however,
that the foregoing shall not include regulatory filings required to be made by
Licensee under applicable law and/or Licensee’s governing documents. Licensor
will use commercially reasonable best efforts to provide approval or comments
within ten (10) business days. In any event, approval by Licensor hereunder
shall not be unreasonably withheld or delayed. Once Informational Materials have
been approved by Licensor, subsequent Informational Materials that do not alter
the use or description of Licensor and the Index need not be submitted for
review and approval by Licensor.

 

(c)          In each item of Informational Material, Licensee shall use only the
full name of the Index, and shall not use any abbreviation therefor.

 

5.Proprietary Rights.

 

(a)          Licensee acknowledges that the Index is selected, coordinated,
arranged and prepared by Licensor through the application of methods and
standards of judgment used and developed through the expenditure of considerable
work, time and money by Licensor. Licensee also acknowledges that, as between
Licensee and Licensor, the Marks are the exclusive property of Licensor, that
Licensor has and retains all proprietary rights therein (including, but not
limited to, trademarks and copyrights) and that the Index and its compilation
and composition and changes therein are in the control and sole discretion of
Licensor.

 

 3 

 

  

(b)          Thomson Reuters and its licensors reserve all rights with respect
to the Index and the Marks except those expressly licensed to Licensee
hereunder. Licensee shall not modify any Mark or use any Mark, or the
designations “Thomson Reuters” or any other Mark, in conjunction with Licensee’s
own trademark(s) or the marks of any third party, except that Licensee may use
“Thomson Reuters” or any other Mark solely as part of the Product name as
approved in writing by Thomson Reuters and which name shall not be modified
without Thomson Reuters prior written consent. To the extent the Product name
includes “Thomson Reuters” or any other Mark in accordance with this Section
6(b), Licensee shall ensure that each time it uses the Product name it shall
include the following attribution language:  “Thomson Reuters is a registered
trademark of Thomson Reuters and its affiliates.” 

 

(c)          Licensor reserves all rights with respect to the Index and the
Marks except those expressly licensed to Licensee hereunder.

 

(d)          The following notice will appear at the foot of any list or table
which reproduces in whole or substantial part the Index: “Copyright 20[ ].
Thomson Reuters or its affiliates. Used with permission.”

 

6.Warranties; Disclaimers; Indemnification.

 

(a)          Licensee agrees expressly to be bound itself by and furthermore to
include all of the following disclaimers and limitations in its Informational
Materials and any contract(s) relating to the Product(s) and upon request to
furnish a copy (copies) thereof to Licensor:

 

“THE [NAME OF THE PRODUCT(S)] (THE “PRODUCT(S)”) IS NOT SPONSORED, ENDORSED,
SOLD OR PROMOTED BY THOMSON REUTERS (MARKETS) LLC (“THOMSON REUTERS”), OR ANY OF
ITS SUBSIDIARIES OR AFFILIATES (COLLECTIVELY, “LICENSOR”). LICENSOR MAKES NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, TO THE OWNERS OF THE PRODUCT(S)
OR ANY MEMBER OF THE PUBLIC REGARDING THE ADVISABILITY OF INVESTING IN
SECURITIES OR COMMODITIES GENERALLY OR IN THE PRODUCT(S) PARTICULARLY OR THE
ABILITY OF THE INDEX TO TRACK GENERAL COMMODITY MARKET PERFORMANCE. LICENSOR’S
ONLY RELATIONSHIP TO [LICENSEE NAME] (“LICENSEE”) IS THE LICENSING OF THE INDEX,
WHICH IS DETERMINED, COMPOSED AND CALCULATED BY LICENSOR WITHOUT REGARD TO
LICENSEE OR THE PRODUCT(S). LICENSOR HAS NO OBLIGATION TO TAKE THE NEEDS OF
LICENSEE OR THE OWNERS OF THE PRODUCT(S) INTO CONSIDERATION IN DETERMINING
COMPOSING OR CALCULATING THE INDEX. LICENSOR IS NOT RESPONSIBLE FOR AND HAS NOT
PARTICIPATED IN THE DETERMINATION OF THE TIMING OF, PRICES AT, OR QUANTITIES OF
THE PRODUCT(S) TO BE ISSUED OR IN THE DETERMINATION OR CALCULATION OF THE
EQUATION BY WHICH THE PRODUCT(S) IS TO BE CONVERTED INTO CASH. LICENSOR HAS NO
OBLIGATION OR LIABILITY IN CONNECTION WITH THE ADMINISTRATION, MARKETING OR
TRADING OF THE PRODUCT(S).

 

LICENSOR AND ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS MAY BUY OR SELL SECURITIES OR

 

 4 

 

  

COMMODITIES MENTIONED OR CONTEMPLATED HEREIN AS AGENT OR AS PRINCIPAL FOR THEIR
OWN ACCOUNTS AND MAY HAVE POSITIONS OR ENGAGE IN TRANSACTIONS BASED ON OR
INDEXED TO THE INDEX. IT IS POSSIBLE THAT LICENSOR’S TRADING ACTIVITY WILL
AFFECT THE VALUE OF THE INDEX. LICENSOR MAY OPERATE AND MARKET OTHER INDICES
THAT MAY COMPETE WITH THE INDEX.

 

LICENSOR DOES NOT GUARANTEE THE QUALITY, ACCURACY AND/OR THE COMPLETENESS OF THE
INDEX OR ANY DATA INCLUDED THEREIN. LICENSOR MAKES NO WARRANTY, EXPRESS OR
IMPLIED, AS TO RESULTS TO BE OBTAINED BY LICENSEE, OWNERS OF THE PRODUCT(S), OR
ANY OTHER PERSON OR ENTITY FROM THE USE OF THE INDEX OR ANY DATA INCLUDED
THEREIN IN CONNECTION WITH THE RIGHTS LICENSED HEREUNDER OR FOR ANY OTHER USE.
LICENSOR MAKES NO EXPRESS OR IMPLIED WARRANTIES, AND HEREBY EXPRESSLY DISCLAIMS
ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE
WITH RESPECT TO THE INDEX OR ANY DATA INCLUDED THEREIN. WITHOUT LIMITING ANY OF
THE FOREGOING, IN NO EVENT SHALL LICENSOR HAVE ANY LIABILITY FOR ANY SPECIAL,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT
LIMITATION, LOST PROFITS), EVEN IF NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES.”

 

Any changes in the foregoing disclaimers and limitations must be approved in
advance in writing by an authorized officer of Licensor.

 

(b)          Licensee represents and warrants to Licensor, and Licensor
represents and warrants to Licensee, that it has the authority to enter into
this Agreement according to its terms.

 

(c)          Licensee represents and warrants to Licensor that the Product(s)
shall at all times comply with the relevant descriptions in Exhibit A and shall
not violate any of the restrictions set forth therein.

 

(d)          Licensee represents and warrants to Licensor that the Product(s)
shall not violate any applicable law, including but not limited to banking,
commodities and securities laws.

 

(e)          LICENSOR, ITS AFFILIATES, EMPLOYEES AND AGENTS, SHALL HAVE NO
LIABILITY, CONTINGENT OR OTHERWISE, TO LICENSEE OR TO THIRD PARTIES, FOR THE
ACCURACY, COMPLETENESS OR CURRENCY OF THE INDEX OR FOR DELAYS OR OMISSIONS
THEREIN, OR FOR INTERRUPTIONS IN THE DELIVERY OF THE INDEX. IN NO EVENT WILL
LICENSOR BE LIABLE FOR ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION, LOST PROFITS) WHICH MAY BE
INCURRED OR EXPERIENCED ON ACCOUNT OF LICENSEE ENTERING INTO OR RELYING ON THIS
AGREEMENT, EVEN IF LICENSOR HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. WITHOUT DIMINISHING THE DISCLAIMERS AND LIMITATIONS SET FORTH IN THIS
SECTION 7, IN NO EVENT SHALL THE CUMULATIVE LIABILITY OF LICENSOR TO LICENSEE
UNDER THIS AGREEMENT EXCEED THE LICENSE FEES

 

 5 

 

  

ACTUALLY PAID TO LICENSOR HEREUNDER FOR THE FULL CALENDAR YEAR IMMEDIATELY
PRECEDING THE FINDING OF SUCH LIABILITY.

 

(f)          Licensee shall indemnify, protect, and hold harmless Licensor, its
affiliates, employees and agents from and against any and all losses,
liabilities, judgments, suits, actions, proceedings, claims, damages, costs
(including reasonable attorneys’ fees and disbursements) resulting from or
arising out of failure to fulfill its obligations under this Agreement with
respect to the use by Licensee of the Index in connection with the Product(s) or
otherwise arising out of Licensee’s breach of this Agreement.

 

(g)          Licensor represents and warrants that (i) Licensor is the sole
owner of the Marks and the Index (and subindices named in Exhibit C) and the
rights granted to Licensee herein, free and clear of any lien, license or other
restriction or limitation regarding use or disclosure and (ii) use of the Marks
and the Index (and subindices named in Exhibit C) as provided herein shall not
infringe any trademark, service mark, copyright, patent, other proprietary right
or contractual right of any person not a party to this Agreement.

 

(h)          Licensor shall indemnify and hold harmless Licensee, its direct or
indirect parent entities, subsidiaries, affiliates and their respective
officers, directors, employees and agents against any and all claims, judgments,
damages, costs or losses of any kind (including reasonable attorneys’ and
experts’ fees) as a result of claims or actions brought by third parties against
Licensee alleging that the Products’ use of the Marks or the Index violates or
infringes any trademark, service mark, copyright, patent or other proprietary
right, of any person not a party to this Agreement; provided, however, that (i)
Licensee notifies Licensor promptly of any such claim or action and (ii)
Licensor shall have no liability to Licensee if such judgments, damages, costs
or losses are wholly attributable to Licensee’s breach of this Agreement.
Licensor shall bear all expenses in connection with the defense and/or
settlement of any such claim or action. Licensee shall have the right, at its
own expense, to participate in the defense of any claim or action against which
it is indemnified hereunder. Licensor, in the defense of any such claim, except
with the written consent of Licensee, shall not consent to entry of any judgment
or enter into any settlement which (A) does not include, as an unconditional
term, the grant by the claimant to Licensee of a release of all liabilities in
respect of such claims or (B) otherwise adversely affects the rights of Licensee
other than with respect to the rights granted Licensee under this Agreement.

 

7.Exclusivity.

 

During the Initial Term and each Renewal Term, Licensor agrees not to license to
any entity or person the right to use the Index or any Subindices for any
Product.

 

8.Confidentiality.

 

Each of Licensor and Licensee acknowledges that it or its employees may in the
course of performing their responsibilities under this Agreement, be exposed to
or acquire information which is proprietary to or confidential to the other
party or its affiliates or clients or to third parties to whom the other party
owes a duty of confidentiality. Any and all non-public information of any form
obtained by one party or its employees regarding the other party,

 

 6 

 

  

including without limitation information related to the calculation of the
Index, shall be deemed to be confidential and proprietary information. The
recipient of such confidential and proprietary information agrees to hold such
information in confidence and not to use or disclose such information for any
purpose whatsoever other than as contemplated by this Agreement and to advise
each of its employees who may be exposed to such proprietary and confidential
information of their obligations hereunder; provided, however, that Licensee may
share such confidential and proprietary information with its direct or indirect
parent entities, subsidiaries, affiliates and subadvisors who need-to-know such
information to enable Licensee to perform under this Agreement. Notwithstanding
anything to the contrary set forth herein, Licensee may disclose such
confidential or proprietary information to the extent required by applicable
law, subpoena or order of a governmental or regulatory agency, provided that
Licensee furnishes Licensor with prompt written notice of such request so that
the Licensor may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement. If Licensor seeks such
an order, Licensee will provide such commercially reasonable cooperation as
Licensor reasonably requests at the expense of Licensor. Licensee agrees to
furnish, disclose or describe only that portion of the confidential information
which is legally required (in the opinion of its external counsel). The
obligations of confidentiality and non-use set forth in this Section 8 shall not
apply to information that: (a) is already in the possession of Licensee at the
time of disclosure hereunder, as evidenced by Licensee’s internal records, (b)
is or becomes generally available to the public through no breach of this
Agreement by Licensee, (c) is obtained by Licensee from any third party not
under an obligation of confidentiality to Licensor with respect to such
disclosure, or (d) independently developed by Licensee without access to or use
of such confidential or proprietary information.

 

9.          No Promotion.

 

Except as specifically provided herein, Licensee agrees that it will not,
without the prior written consent of Licensor in each instance, (i) use in
advertising, publicity, or otherwise the name of Licensor, or any affiliate of
Licensor, or any employee of Licensor, nor any trade name, trademark, trade
device, service mark, symbol or any abbreviation, contraction or simulation
thereof owned by Licensor or its affiliates, or (ii) represent, directly or
indirectly, that any product or any service provided by Licensee has been
approved or endorsed by Licensor.

 

10.         Force Majeure.

 

No party shall be liable or deemed to be in default for any delay or failure to
perform under this Agreement or for interruption of the services resulting
directly or indirectly from any cause beyond such party’s reasonable control.

 

11.         General.

 

(a)          Licensee acknowledges that it has not been induced to enter into
this Agreement by any representation or warranty not set forth in this
Agreement. This Agreement (including all exhibits hereto) contains the entire
agreement of the parties with respect to its subject matter and supersedes all
existing and all other oral, written or other communications between them
concerning this subject matter. This Agreement shall not be modified in any way
except by a writing signed by all parties.

 

 7 

 

  

(b)          Except in connection with the Unit Purchase Agreement or, with
notice to Licensor (but without need for prior written consent) in connection
with a transfer of rights and obligations to an affiliate of Licensee, this
Agreement may not be assigned by Licensee without the prior written consent of
Licensor. This Agreement shall be binding upon and shall inure to the benefit of
the parties and their respective successors and permitted assigns.

 

(c)          If any provision of this Agreement (or any portion thereof) shall
be invalid, illegal or unenforceable, the validity, legality or enforceability
of the remainder of this Agreement shall not in any way be affected or impaired
thereby.

 

(d)          All notices and other communications under this Agreement shall be
(i) in writing, (ii) delivered by hand, by registered or certified mail, return
receipt requested, by overnight delivery service, or by facsimile transmission
to the address set forth below or such address as a party shall specify by a
written notice to the other parties and (iii) deemed given upon receipt.

 

Notice to Licensor:

 

Thomson Reuters (Markets) LLC
3 Times Square
New York, New York 10036
ATTN: Head of Business Operations Indices

 

With a copy to: Index_Queries@thomsonreuters.com

 

Thomson Reuters (Markets) LLC
3 Times Square
New York, New York 10036
ATTN: General Counsel

 

Notice to Licensee:

 

GreenHaven Commodity Services, LLC

245 Park Avenue, 35th Floor

New York, NY 10167
ATTN: Ben Slavin
FAX: 212-697-1847

 

With a copy to:

 

WisdomTree Investments, Inc.
245 Park Avenue, 35th Floor

New York, NY 10167
ATTN: Chief Legal Officer
FAX: 212-697-1847

 

(e)          The headings in this Agreement are intended for convenience of
reference and shall not affect its interpretation.

 

 8 

 

  

(f)          Each of Licensor and Licensee acknowledges that a breach of any
provision of Section 8 of this Agreement will cause the applicable party
irreparable injury and damage and therefore may be enjoined through injunctive
proceedings in addition to any other rights and remedies which may be available
to the applicable party at law or in equity. Licensee consents to jurisdiction
in the State or Federal courts located in New York County, State of New York,
for enforcement of this provision.

 

(g)          This Agreement and all matters relating to or arising under this
Agreement shall be governed in all respects by the laws of the State of New
York, without giving effect to principles of conflicts of law, and any
litigation arising out of or connected in any way with this Agreement shall take
place in a State or Federal court of competent jurisdiction in New York County,
State of New York.

 

(h)          The following Sections shall survive termination of this Agreement:
5, 6, 8, 9 and 11.

 

(i)          Where a Product is traded in a currency other than U.S. dollars,
the U.S. dollar equivalent, for purposes of Section 2(b), Section 3 and
Exhibit B hereunder, will be calculated using the fixing rate of exchange
displayed on the BCE’s screen on the valuation date which, for the avoidance of
doubt, can be found at
http://www.ecb.int/stats/exchange/eurofxref/html/index.en.html.

 

[Remainder of Page Intentionally Left Blank]

 

 9 

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

  LICENSOR:           THOMSON REUTERS (MARKETS) LLC             By: /s/ John J.
Menne       Name:  John J. Menne       Title:  Head of Customer Administration  
          LICENSEE:           GREENHAVEN COMMODITY SERVICES, LLC             By:
/s/ Ashmead Pringle       Name:  Ashmead Pringle       Title:  President  

 



[Signature Page to Amended and Restated License Agreement]

 

 

 

 

EXECUTION VERSION

 

EXHIBIT A

 

 

PRODUCTS

 

“Products” means any financial product, which is linked, directly or indirectly,
to the performance of the Index or any Subindices listed in Exhibit C,
including, without limitation, over-the-counter products, privately placed debt
obligations, publicly offered debt obligations, certificates of deposit, index
warrants, exchange traded products and funds, exchange traded notes,  commodity
pools, UCITS, collective investment bank trusts/funds, other pooled investment
vehicles and depository receipts. For avoidance of doubt, Products include those
that are unlisted or are listed and/or cross-listed for trading on any U.S.
and/or foreign securities exchange, including, without limitation, the New York
Stock Exchange, NASDAQ, BATS, Toronto Stock Exchange, London Stock Exchange,
Tokyo Stock Exchange, Deutsche Borse, Borsa Italiana and the Mexican Stock
Exchange.

 

 

 

 

EXECUTION VERSION

 

EXHIBIT B



 

LICENSE FEES

 

A.License Fee

 

(i)0.100% (10 basis points) per annum of the first US$325,000,000, or foreign
currency equivalent, invested in the Products based upon the average daily
official closing amount of invested assets as specified in Section 3(b)(iii);

 

(ii)0.080% (8 basis points) per annum of US$, or foreign currency equivalent,
invested in the Products based upon the average daily official closing amount of
invested assets as specified in Section 3(b)(iii) for assets which are greater
than US$325,000,000, but US$500,000,000 or less;

 

(iii)0.040% (4 basis points) per annum of US$, or foreign currency equivalent,
invested in the Products based upon the average daily official closing amount of
invested assets as specified in Section 3(b)(iii) for assets which are greater
than US$500,000,000, but US$750,000,000 or less; or

 

(iv)0.030% (3 basis points) per annum of US$, or foreign currency equivalent,
invested in the Products based upon the average daily official closing amount of
invested assets as specified in Section 3(b)(iii) for assets which are greater
than US$750,000,000.

 

B.Minimum License Fee

 

(i)The license fee described above is subject to a minimum annual fee of
US$90,000.

 

 

 

 

EXECUTION VERSION

 

EXHIBIT C



 

INDEX, SUBINDICES, and TOTAL and EXCESS RETURNS

 

Index

 

Continuous Commodity Index (CCI)

 

Subindices

 

CCI Energy Sub-index,

CCI Grains and Oilseeds Sub-index

CCI Industrials Sub-index

CCI Livestock Sub-index

CCI Precious Metals Sub-index

CCI Softs Sub-index

 

Total Returns

 

Continuous Commodity Index Excess Return (RIC: <.CCITR>)

 

Should Licensor commence the calculation, and publication of, total return
values for certain CCI Subindices, Licensee may use such Subindex total return
values subject to the terms of this Agreement.

 

Excess Returns

 

Continuous Commodity Index Excess Return (RIC: <.CI>).

 

Should Licensor commence the calculation, and publication of, excess return
values for certain CCI Subindices, Licensee may use such Subindex excess return
values subject to the terms of this Agreement.

 

 

 

 

